DETAILED ACTION
Status of Claims 

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission for Application #17/024,393, filed on 04/25/2022, has been entered.  The following is a NON-FINAL OFFICE ACTION in response to the request for continued examination.
Claims 19-38 are now pending and have been examined.





Claim Rejections - 35 USC § 101


35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 19-38 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The rationale for this finding is explained below. 
Per Step 1 of the analysis, in the instant case, independent claim 26 is directed towards a method.  A method, or process, is a statutory category for patentability.  Claim 19 is directed to a system or apparatus.  The system includes a processor and memory, and is therefore interpreted as an apparatus.  An apparatus is a statutory category for patentability.  Claim 33 is directed to a non-transitory, computer-readable storage medium.  Therefore, the claim is interpreted as an article of manufacture, which is a statutory category for patentability.  Further, the claim is in conformity with the Kappos Memorandum of 2010 regarding medium claims, as it includes the phrase “non-transitory.”  For the sake of examination, since the apparatus of claim 19 and the medium of claim 33 implement the steps of the method of claim 26, claims 19 and 33 will be subject to the same analysis as that of claim 26 below.  
Per Step 2A, Prong 1 of the analysis, the examiner now identifies if the claims are directed to one or more abstract ideas.  The claims are directed to “generating a set of values for interests associated with a viewing user and a set of edges that represent connections between users and objects, wherein each value represents a measure of the viewing user’s affinity for other interests from a pool of different interests and each of the set of edges comprises a first feature that represents at least one of characteristics of interactions between users, interactions between users and objects, and interactions between objects, a second feature that represents at least one of a rate of interaction between two users, how recently two users have interacted with each other, a rate or an amount of information retrieved by one user about an object, or numbers and types of comments posted by a user about an object, a third feature that represents at least one of information describing a particular object or a particular user, a level of interest that a user has in a particular topic, a rate at which the user logs into the system, or information about the user, determine, based on the set of values and a history of interactions by a viewing user with content items of a set of content items, an order that the viewing user interacted with a first content item and a second content item of the set, comparing the determined order with one or more orders of interactions described by one or more cyclic graphs for sets of related content items comprising the first content item and the second content item, matching the determined order with one or more orders based on the comparison, identifying digital content with a campaign corresponding to the one or more graphs based on the matching, and selecting the identified digital content for presenting to the viewing user.”  The claimed concepts are directed to an abstract idea, namely a mental process.  The January 7th, 2019 Updated Patent Eligibility Guidance describes a mental process as such as “concepts performed in the human mind including an observation, evaluation, judgment, opinion” (see Page 52 Column 3 of the 01/07/2019 Federal Register).  In the same manner, a human operator with access to the user data and user interaction data could easily generate a set of values and a set of edges that represent connections between users as well as other features about the users and their interactions and interests, determine an order, compare the order to a cyclic graph, such as a hierarchy tree or a shopping/conversion funnel, match the determined order with one of the orders from the graph, and identify and select digital content for presentation to the user.  This could be done by such as a sales representative interacting with a user over chat while viewing a website, virtual screen, or on the phone, and the sales representative could perform these steps in conjunction with then presenting the selected digital content either orally or visually.  Therefore, the claims are determined to be directed to an abstract idea, namely a mental process. 
Per Step 2A, Prong 2 of the analysis, the examiner now determines if the abstract idea is integrated into a practical application.  The system and medium claims include a processor executing instructions in a memory or medium.  However, these components are recited at a high level of generality and are considered generic components which are used to simply automate the steps of the abstract idea.  The recitation is not of a particular machine or transformation but to an all-purpose computer performing generic functions (see MPEP 2106.05 (b) and (c)).  Therefore, the presence of a processor or the memory does not integrate the claims into a practical application.  The generating is also performed “by a trained model.”  But absent any further detail to the “trained model,” such as a feedback loop in which the model is updated based on incoming data and used further, the use of a “trained model” simply automates what a human operator could do with access to the data.  Further, absent any further detail, the “trained model” is considered conventional computer functioning and the examiner takes Official Notice that at the time of the filing of the allocation the use of a trained model to generate values based on user data is old and well known.  Therefore, the abstract idea is determined not to be integrated into a practical application by these additional elements.       
Per Step 2B of the analysis, the examiner must now consider if the claims, either individually or as a whole ordered combination, include limitations that are “significantly more” than the abstract idea because the claims include one or more of an improvement to another technology, and improvement to the technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  This would include elements that are more than what is considered to be “well-understood, routine, and conventional” in the related arts.  The system and medium claims include a processor executing instructions in a memory or medium.  However, these components are recited at a high level of generality and are considered generic components which are used to simply automate the steps of the abstract idea.  The recitation is not of a particular machine or transformation but to an all-purpose computer performing generic functions (see MPEP 2106.05 (b) and (c)).  Therefore, the presence of a processor or the memory does not integrate the claims into a practical application.  The generating is also performed “by a trained model.”  But absent any further detail to the “trained model,” such as a feedback loop in which the model is updated based on incoming data and used further, the use of a “trained model” simply automates what a human operator could do with access to the data.  Further, absent any further detail, the “trained model” is considered conventional computer functioning and the examiner takes Official Notice that at the time of the filing of the allocation the use of a trained model to generate values based on user data is old and well known.  Therefore, the additional elements do not lead to a conclusion of significantly more than the abstract idea itself.         
When considered as an ordered combination, the examiner sees only steps that describe the logical steps to implement the abstract idea, namely to analyze the user data, generate values, determine an order of interaction, compare the order to a graph, and based on the comparison determine and select content items for presentation to the user.  So, the consideration of the ordered combination do not change the status of the claims as "not having significantly more than the abstract idea itself."
When considering the dependent claims, claim 20 is considered part of the abstract idea, as an inference could be performed by the human operator based on the data analysis.  Claim 21 is considered conventional computer functioning under the same rationale as that above, and the fact that the trained model is “continuously trained” does not change the analysis absent any further detail.  Claim 22 includes a “receiving” of a set of related items.  Receiving of data is considered conventional and well-understood computer functioning and not significantly more (see MPEP 2106.05 (d) (ii), citing Symantec “receiving or transmitting data over a network,” and DDR Holdings “computer receives and sends information over a network.”  Claim 23 is also considered part of the abstract idea.  The tracking, which gives no detail as to how the tracking is done, such as by placing of a cookie or pixel, is also considered conventional computer functioning, as the interaction is simply “tracked” and the data is then analyzed.  Claim 24 is considered part of the abstract idea, as a human operator could select the digital content based on determination that the digital content is related to an item of the set.  Claim 25 is considered part of the abstract idea, as the analysis and selection being based on a cyclic graph could still easily be performed by a human operator with access to the data and the cyclic graph.  The other dependent claims mirror those already discussed above.  
Therefore, claims 19-38 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.  See Alice Corporation Pty. Ltd. Vs. CLS Bank International et al., 2014 (please reference link to updated publically available Alice memo at http://www.uspto.gov/patents/announce/alice_pec_25jun2014.pdf) and more recently  https://www.federalregister.gov/articles/2014/12/16/2014-29414/2014-interim-guidance-on-patent-subject-matter-eligibility.   





Claim Rejections - 35 USC § 103(a)
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 19-21, 26-28, and 33-35 are rejected under 35 U.S.C. 103(a) as being unpatentable over Amit, et al., Pre-Grant Publication No. 2014/0208234 A1 in view of view of Scofield, Patent No. 10,068,251 B1 and in further view of Shalita, et al., Pre-Grant Publication No. 2014/0156360 A1.
Regarding Claims 19, 26, and 33, Amit teaches:
 A method (medium) comprising:
generating, by a trained machine learning model, a set of values for interests associated with a viewing user, wherein each value represents a measure of the viewing user’s affinity for other interests from a pool of different interests (see [0013]-[0014], [0026]-[0028], and [0039] in which user profiles include affinities and inferred interests for users that are used for ad targeting and ad matching based on advertiser specified interests; see also [0011] and [0052] in which the interest feature domain is generated using a machine learning model that is trained; (see also [0027]-[0029] and [0041]-[0043] in which frequency of user action for interests and items and category of items is used to score the items and categories for further targeting) 
a set of edges that represent a connection between users and objects (see [0014])
nodes with edges in a social graph that represent a connection between users and objects comprising characteristics of interactions between users, interactions between users and objects, and interactions between objects (see [0014] which describes user interactions with objects or other users, which are nodes, represented by edges between the nodes in a social graph; see also [0027] in which stored user interaction data, such as in an edge, includes users interaction with a group or user list, [0034] and [0037] which stores interaction with other users, [0038] which stores an amount of information retrieved by one user about an object, and [0013]-[0015] and [0024]-[0027] which stores information about a user, the user’s interests, and rate of logging into the system) 
identifying digital content associated with a campaign  (see [0028] and [0046]-[0048])
selecting the identified digital content for presenting to the viewing user (see [0028] and [0046]-[0048])

Amit, however, does not appear to specify:
determining, based on the set of values and a history of interactions by a viewing user with content items of a set of content items, an order that the viewer interacted with a first content item and a second content item of the set
comparing the determined order with one or more orders of interaction described by one or more cyclic graphs for sets of related content items comprising the first content item and the second content item
matching the determine order with one or more orders based on the comparison
identifying  digital content… corresponding to the one or more graphs based on the matching
Scofield teaches:
determining, based on the set of values and a history of interactions by a viewing user with content items of a set of content items, an order that the viewer interacted with a first content item and a second content item of the set (see Figures 3, 4, and 6, and Column 2, line 45-Column 3, line 20, Column 11, lines 22-55, Column 12, lines 9-65, Column 24, line 48-Column 25, line 32 in which items purchased  by a plurality of users in response to an offer lead to prediction of other items in a sequence that are predicted to likely be purchased by those users, and a graph is generated with a “path” of ordered purchases based on a predictive model, and the current user’s interactions are matched to a path in the graph to target ads to the current user)
comparing the determined order with one or more orders of interaction described by one or more cyclic graphs for sets of related content items comprising the first content item and the second content item and matching the determined order with one or more orders based on the comparison (see Figures 3, 4, and 6, and Column 2, line 45-Column 3, line 20, Column 11, lines 22-55, Column 12, lines 9-65, Column 24, line 48-Column 25, line 32 in which items purchased  by a plurality of users in response to an offer lead to prediction of other items in a sequence that are predicted to likely be purchased by those users, and a graph is generated with a “path” of ordered purchases based on a predictive model, and the current user’s interactions are matched to a path in the graph to target ads to the current user)
identifying  digital content… corresponding to the one or more graphs based on the matching (see Column 3, lines 12-17 and Column 25, lines 9-32)
It would be obvious to one of ordinary skill in the art to combine Scofield with Amit because Amit teaches scoring and ranking of items and categories based on related interests and hobbies, and identifying an order of content item interaction would allow for prediction of what the user may next be interested in, making the targeting more effective.  **The Examiner notes that Amit already teaches the set of values, so Scofield is being used to teach the rest of the limitations.** 
Regarding the word "cyclic" in terms of the graph, the applicant is allowed to be their own lexicographer, and the only described meaning for a "cyclic graph" in the applicant's specification is in original claims 25, 32,and 39 and paragraph [0056] of the filed specification. Here a "cyclic" graph is described only as one which shows an order or products, so that when a user purchases one product in the order of products, it can be predicted that the user will then buy the next product in the order of products. Therefore, the "cyclic graph" is interpreted as one that has a linear order of multiple products that are bought one after the other in sequence. There is no description of any kind of cyclical repeating pattern that occurs in a circular fashion repeatedly over a period of time or within a certain period. Therefore, the term “cyclic” is interpreted in light of the applicant’s specification and the original claims, and the examiner is of the opinion that Scofield teaches the amendment in light of paragraph [0056] of the filed specification.
Amit and Scofield, however, does not appear to specify:
each set of  edges comprises a first feature that represents at least one of characteristics of interactions between users, interactions between users and objects, and interactions between objects 
a second feature that represents at least one of rate of interaction between the two users, how recently two users have interacted with each other, a rate or an amount of information retrieved by one user about an object, or numbers and types of comments posted by a user about an object
a third feature that represents at least one of information describing a particular object or a particular user, a level of interest that a user has in a particular topic, a rate at which the user logs into the system, or information about the user
Shalita teaches:
each set of  edges comprises a first feature that represents at least one of characteristics of interactions between users, interactions between users and objects, and interactions between objects (see Figures 2A-2B, [0023], and [0028]-[0030] in which the set of edges represent connections between users and entities, which could be a page, an application, or another user, and the connections are interactions between the user and the entity, such as also taught in at least [0039]-[0040])
a second feature that represents at least one of rate of interaction between the two users, how recently two users have interacted with each other, a rate or an amount of information retrieved by one user about an object, or numbers and types of comments posted by a user about an object (see Figure 2A, [0022]-[0023], and [0028])
a third feature that represents at least one of information describing a particular object or a particular user, a level of interest that a user has in a particular topic, a rate at which the user logs into the system, or information about the user (see Figure 2A, [0022]-[0023], and especially [0028] which lists all of these limitations)
It would be obvious to one of ordinary skill in the art to combine Shalita with Amit and Scofield because Amit already teaches scoring and ranking of items and categories based on related interests and hobbies as well as nodes as users and objects and interaction between them as edges between the nodes, as described in [0014], and teaches many of the types of interactions in [0013]-[0015], [0024]-[0027], [0034], and [0037]-[0038], but does not specifically describe them as three types of features of the same edge, and doing so would allow for a data structure that can further identify inter-relations between the user and various objects that they are interested in with a multi-faceted data set that can be used for more robust targeting, as Amit likewise uses the data, whether stored as edges in a social graph or in other manners, to select and target users with content.  

Regarding Claims 20, 27, and 34, the combination of Amit, Scofield, and Shalita teaches:
the method of claim 26…
Amit further teaches:
wherein generating the set of values for interests associated with the viewing user comprises:
inferring one or more strong interests of the viewing user based on actions performed by the viewing user (see [0013]-[0014], [0026]-[0028], and [0039])
wherein the actions performed by the viewing user comprises at least one
of purchasing an item associated with a set of related items or viewing or attending one or more events associated with the set of related items (see at least [0014] and [0026])


Regarding Claims 21, 28, and 35, the combination of Amit, Scofield, and Shalita teaches:
the method of claim 26…
Amit further teaches:
wherein the trained machine learning model is continuously trained based on attribution data associated with the viewing user (see at least [0052])


Claims 22-25, 29-32, and 36-39 are rejected under 35 U.S.C. 103(a) as being unpatentable over Amit, et al., Pre-Grant Publication No. 2014/0208234 A1 in view of view of Scofield, Patent No. 10,068,251 B1 and in further view of Shalita, et al., Pre-Grant Publication No. 2014/0156360 A1 and in further view of Kee, et al., Pre-Grant Publication No. 2014/0214535 A1.
Regarding Claims 22, 29, and 36, the combination of Amit, Scofield, and Shalita teaches:
the method of claim 26…
Amit, Scofield, and Shalita, however, does not appear to specify:
receiving a set of related items, wherein each item in the set of related items is associated with an action conducted by the viewing user, and wherein the set of related items comprises a plurality of complementary items or a plurality of related digital items
Kee teaches:
receiving a set of related items, wherein each item in the set of related items is associated with an action conducted by the viewing user, and wherein the set of related items comprises a plurality of complementary items or a plurality of related digital items (see [0020]-[0022] in which an advertiser submits a set of ordered advertisements that are to be shown in sequence after a user interacts with each one in order to maximize possibility of conversion)
It would be obvious to one of ordinary skill in the art to combine Kee with Amit,  Scofield, and Shalita because Scofield already teaches an ordered list of products, but not receiving of associated corresponding content items or receiving of the ordered list of products, and receiving the ordered list or ordered actual content items would allow for an advertiser to have full control over the content related to each sequential content item displayed or at least the ordered list used for the generation of the content items.

Regarding Claims 23, 30, and 37, the combination of Amit, Scofield, Shalita, and Kee teaches:
the method of claim 29…
Amit further teaches:
determining that the viewing user has interacted with at least one item (see at least [0029] and [0044])
receiving indication of time periods of the interaction of the viewing user with the at least one item in the set of related items (see [0029] and [0044])
tracking the interaction of the viewing user with the at least one item in the set of related items during the identified time periods (see at least [0044])
**The Examiner notes that as written the claims only require interaction with one item, and as written an indication of the time period during which the user interacted with one content item is received, and then it seems that interactions for the same time period with what could be the same content item are tracked.  But, the interaction already occurred in the time period, and time period also already occurred, so it is unclear how the interaction for the same period could then be tracked.**
Scofield further teaches:
determining that the viewing user has interacted with at least one item in the set of related items (see Figures 3, 4, and 6, and Column 2, line 45-Column 3, line 20, Column 11, lines 22-55, Column 12, lines 9-65, Column 24, line 48-Column 25, line 32 in which items purchased  by a plurality of users in response to an offer lead to prediction of other items in a sequence that are predicted to likely be purchased by those users, and a graph is generated with a “path” of ordered purchases based on a predictive model, and the current user’s interactions are matched to a path in the graph to target ads to the current user)
It would be obvious to one of ordinary skill in the art to combine Scofield with Amit because Amit teaches scoring and ranking of items and categories based on related interests and hobbies, and identifying content item interaction from a set of ordered items would allow for prediction of what the user may next be interested in or interact with, making the targeting of content based on the ordered sequence more effective. 

Regarding Claims 24, 31, and 38, the combination of Amit, Scofield, Shalita, and Kee teaches:
the method of claim 29…
Scofield further teaches:
selecting the digital content for presentation to the viewing user based on determining that the digital content is related to an item that completes the set of related items (see Column 3, lines 12-17 and Column 25, lines 9-32)
It would be obvious to one of ordinary skill in the art to combine Scofield with Amit because Amit teaches scoring and ranking of items and categories based on related interests and hobbies in order to target advertisements, and identifying an order of content items in a graph for predicted order of purchase would allow for prediction of what the user may next be interested in based on prior purchase or interaction, making the targeting more effective.  

Regarding Claims 25, 32, and 39, the combination of Amit, Scofield, Shalita, and Kee teaches:
the method of claim 29…
Scofield further teaches:
receiving indication about an order of interaction of the viewing user with at least one item in the set of related items based on a cyclic graph of the related items (see Figures 3, 4, and 6, and Column 2, line 45-Column 3, line 20, Column 11, lines 22-55, Column 12, lines 9-65, Column 24, line 48-Column 25, line 32 in which items purchased  by a plurality of users in response to an offer lead to prediction of other items in a sequence that are predicted to likely be purchased by those users, and a graph is generated with a “path” of ordered purchases based on a predictive model, and the current user’s interactions are matched to a path in the graph to target ads to the current user)
**The Examiner notes that the limitation “cyclic graph” is only briefly mentioned in the specification at [0056] and with little detail or description, so the broadest reasonable interpretation is taken in the examination of the limitation to include any kind of graph, tree, or structure that shows an order or sequence of logical or predicted user purchases or actions associated with content, items, or products.**
selecting the digital content for presentation to the viewing user based on the order of the interaction of the viewing user with the at least one item in the set of related items (see Column 3, lines 12-17 and Column 25, lines 9-32)
It would be obvious to one of ordinary skill in the art to combine Scofield with Amit because Amit teaches scoring and ranking of items and categories based on related interests and hobbies in order to target advertisements, and identifying an order of content items in a graph for predicted order of purchase would allow for prediction of what the user may next be interested in based on prior purchase or interaction, making the targeting more effective.  



Response to Arguments

Regarding the rejections based on 35 USC 101
Regarding the applicant’s argument on pages 12-13 of the response that the claims clearly recite hardware elements and actions are performed by a “processor,” “memory,” and “trained model”:
The examiner points out that the Step 2A analysis identifies any abstract ideas that the claims are DIRECTED to.  This does not mean that each and every element in the claims need be abstract.  The Step 2A, Prong 2 and Step 2B analysis clearly include identification of technical elements and components that are considered components that are used as tools to automate the abstract idea or that are considered well-understood, routine, and conventional.  Therefore, the recitation of such as a processor and memory at a high level of generality is not sufficient to overcome the determination that the claims are directed to an abstract idea.
Regarding the applicant’s argument on pages 13-14 of the response that the claims improve the relevant technology and that the claims recite a digital content management system:
The examiner points out that the alleged improvement is for content selection for targeting, not improvement in a related technology or technical element or field.  Just because the claims claim a system, or there are technical components involved does not make the claims eligible.  There are many examples of Court decisions such as buySAFE v Google or OPI Techs v Amazon which found the claims to be ineligible even though the inventions clearly include components such as that used in an ecommerce system (servers, memories, network, display, etc.).
Regarding the applicant’s argument on page 16 of the response that existing technologies are slow and error-prone and just generally do not and cannot meet demands required in the current landscape:
The examiner points out that the claimed invention is not directed to a ways of improving slow and error-prone technologies, but a way of identifying user interests and determining an order of products they would be interested in purchasing.  This is different than let’s say, the Enfish decision, in which the self-referential table clearly improved the speed and accuracy of the computer processing the data regardless of what data it was processing.  
Regarding the applicant’s argument on pages 17-18 that the combination of features…constitute a non-conventional and non-generic arrangement of the additional elements:
The examiner disagrees. The applicant seems to be referencing the BASCOM decision. In the BASCOM decision. In this decision, the Court pointed out that it was the placement of the internet filter on the server side rather than on the client side while still allowing for client-specific internet filtering that made it an "unconventional arrangement," as it was the actual physical placement location of the filter that made it an unconventional arrangement. In the claimed invention, the examiner does not see an unconventional placement or arrangement of pieces, but generic components recited at a high level of generality used as tools to automate the abstract idea.
Therefore, the arguments are not persuasive and the rejection is sustained.

Regarding the rejections based on 35 USC 103
Regarding the applicant’s argument on pages 22-23 of the response that the references do not explicitly teach cyclic graphs:
The examiner points out, as was discussed in the applicant-initiated interview, that the term “cyclic” is interpreted in light of the applicant’s specification and the original claims, and the examiner is of the opinion that Scofield teaches the amendment in light of paragraph [0056] of the filed specification.  The applicant giving a verbal description of what it a term is meant to be defined or interpreted as is not sufficient to overcome the description in the specification.
Regarding the applicant’s argument on pages 23-24 of the response that the combination of references is clearly based on classis improper hindsight:
Amit tracks user interactions with objects and the level of interaction and describes user interactions with other users or objects as stored in graph form with nodes and edges.   Scofield uses a purchase graph to predict a purchase of a user and target advertising content accordingly.  Further, a “social graph” is simply a representation of stored data and the connections between the nodes, such as users or objects, with edges, which can represent strength, weight, or other measure of connectivity or even just the connectivity itself.  Therefore, combining a particular representation of interaction between a user and an object or content with Amit and Scofield does not seem like impermissible hindsight.  The fact that the specific features of the claims as amended are not all encompassed by the edges between the graphs of the cited references of the prior office action does not make the combination not obvious, especially since the arguments are directed to the claims as amended.  Further, a motivation to combine does not need to be explicitly stated in a reference.  “In many situations there is neither a motivation or evident lack of motivation to make a modification articulated in cited references.  Numerous scenarios typically find the prior art reference disclosing aspects of claimed subject matter, but fail to specifically point the way toward the combination to arrive at Applicant’s invention.  A judgment must be made whether a person of ordinary skill in the art would have had sufficient motivation to combine individual elements forming the claimed invention, as in this particular situation.”  In re Clinton, 527 F.2d 1226, 1228, 188 USPQ 365, 367 (CCPA 1976).  “A suggestion, teaching, or motivation to combine the relevant prior art teachings does not have to be found explicitly in the prior art, as the teaching, motivation, or suggestion may be implicit from the prior art as a whole, rather than expressly stated in the references. . . . The test for an implicit showing is what the combined teachings, knowledge of one of ordinary skill in the art, and the nature of the problem to be solved as a whole would have suggested to those of ordinary skill in the art.”  In re Leonard R. Kahn (CAFC, 04-1616, 3/22/2006).  “KSR forecloses the argument that a specific teaching is required for a finding of obviousness” (citing KSR, 127 S.Ct. at 1741, 82 USPQ2d at 1396).  See Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007).  "It must be presumed that the artisan knows something about the art apart from what the references disclose.”  In re Jacoby, 309 F.2d 513, 135 USPQ 317 (CCPA 1962).  “The problem cannot be approached on the basis that artisans would only know what they read in references; such artisans must be presumed to know something about the art apart from what the references disclose.” In re Jacoby.  “Also, the conclusion of obviousness may be made from common knowledge and common sense of a person of ordinary skill in the art without any specific hint of suggestion a particular reference.” In re Bozek, 416 F.2d 1385, USPQ 545 (CCPA 1969).

All other arguments, which are directed to the claims as amended, have been considered, but are MOOT in light of the new grounds of rejection necessitated by the applicant’s amendments to the claims.
Conclusion
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Luis A. Brown whose telephone number is 571.270.1394.  The Examiner can normally be reached on M-F 8:30am-4:30pm EST.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, WASEEM ASHRAF can be reached at 571.270.3948.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
 	/LUIS A BROWN/            Primary Examiner, Art Unit 3682